In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
Nos. 19‐1453 & 19‐2312
ELVIRA GARCIA‐ARCE,
                                                      Petitioner,
                                v.

WILLIAM P. BARR, Attorney General
of the United States,
                                                     Respondent.
                   ____________________

                 Petitions for Review of Orders of
                the Board of Immigration Appeals.
                         No. A079‐775‐996
                   ____________________

 ARGUED DECEMBER 11, 2019 — DECIDED DECEMBER 30, 2019
               ____________________

   Before FLAUM, HAMILTON, and BARRETT, Circuit Judges.
    FLAUM, Circuit Judge. Elvira Garcia‐Arce seeks withhold‐
ing of removal to Mexico under the Immigration and Nation‐
ality Act and the Convention Against Torture. She has filed
two petitions for review of orders of the Board of Immigration
Appeals (the “Board”). We deny both petitions. As to the first
petition, the Board’s decision aﬃrming the denial of Garcia‐
Arce’s withholding application was supported by substantial
2                                       Nos. 19‐1453 & 19‐2312

evidence. As to the second petition, the Board did not abuse
its discretion in concluding that Garcia‐Arce’s prior counsel’s
assistance was not so deficient that Garcia‐Arce was pre‐
vented from reasonably presenting her case.
                        I. Background
    Elvira Garcia‐Arce, also known as Erika Esmeralda Fre‐
goso Lopez, is a native and citizen of Mexico who was re‐
moved from the United States in 2001 and illegally re‐entered
the United States shortly thereafter. After she was arrested for
driving under the influence and without a license in 2018, the
Department of Homeland Security detained her and rein‐
stated her 2001 removal order.
    Attorney Gwendolyn Smith prepared Garcia‐Arce’s appli‐
cation for withholding of removal and represented her in sub‐
sequent immigration proceedings. After an asylum officer in‐
terviewed Garcia‐Arce, an immigration judge held a hearing
on the merits of Garcia‐Arce’s application. Garcia‐Arce
sought withholding of removal under the Immigration and
Nationality Act, see 8 U.S.C. § 1231(b)(3), and the Convention
Against Torture, see 8 C.F.R. §§ 1208.16–.18, based on her pur‐
ported fear of persecution and torture if removed to Mexico.
   The immigration judge denied her request for withhold‐
ing of removal. At her hearing before the immigration judge,
Garcia‐Arce testified that she feared returning to Mexico be‐
cause in her hometown she was physically assaulted by her
brother and sexually assaulted by her uncle and a man named
“Tacos,” who was a member of a gang to whom her brother
“sold her” to repay a drug debt. The immigration judge noted
that there were “serious problems” with Garcia‐Arce’s credi‐
Nos. 19‐1453 & 19‐2312                                         3

bility due, in part, to her having presented a fake birth certif‐
icate at the border and her statements to border agents that
she did not fear returning to Mexico. The immigration judge
nevertheless held that even assuming Garcia‐Arce had shown
that she had been subjected to persecution in Mexico, it was
both possible and reasonable for Garcia‐Arce to avoid the
threat of persecution by relocating within Mexico. She testi‐
fied that her brother had passed away from a drug overdose,
that her uncle still lives in her hometown, and that she had
previously lived in Mexico with the father of her son in a town
that was four hours outside of her hometown, where she did
not have contact with Tacos or other gang members.
    The immigration judge also found that Garcia‐Arce nei‐
ther alleged that a Mexican government official had acqui‐
esced in any torture of her nor established that a Mexican gov‐
ernment official would acquiesce in any future torture of her.
Although Garcia‐Arce had submitted general reports regard‐
ing country conditions in Mexico describing gang violence
and other safety issues, the judge noted that a 2017 State De‐
partment report also stated that Mexican law imposes an “ab‐
solute prohibition” on torture and that a new law “adds
higher penalties for conviction of torturing vulnerable classes
of victims,[] including women and persons with disabilities.”
    Garcia‐Arce appealed to the Board of Immigration Ap‐
peals (the “Board”). In February 2019, the Board adopted and
affirmed the immigration judge’s decision. The Board found
no clear error in the immigration judge’s findings of fact and
noted that Garcia‐Arce had not raised the Convention Against
Torture as a ground for her appeal. Garcia‐Arce retained new
counsel and filed with this Court a petition for review of the
Board’s February 2019 order.
4                                      Nos. 19‐1453 & 19‐2312

    Garcia‐Arce also filed with the Board a motion to reopen
immigration proceedings based on Attorney Smith’s alleg‐
edly ineffective assistance. Garcia‐Arce claimed that Attorney
Smith was ineffective because she did not: (1) properly ad‐
vance Garcia‐Arce’s claim that she would be persecuted upon
return to Mexico as a result of her alleged mental illness; (2)
properly advance her Convention Against Torture claim
based on drug cartels and corrupt law enforcement in Mexico;
and (3) correctly advise Garcia‐Arce regarding her eligibility
for bond.
    In July 2019, the Board denied Garcia‐Arce’s motion to re‐
open, holding that Attorney Smith “made tactical decisions
based on her reasonable professional assessment of [Garcia‐
Arce]’s case.” The Board concluded that it was reasonable for
Attorney Smith to focus her arguments on Garcia‐Arce’s past
mistreatment in Mexico at the hands of her family and the
gang rather than on account of her mental health, because the
“testimony and evidence did not ‘support a likelihood of
harm based upon her mental health.’” And even if Attorney
Smith was mistaken in advising Garcia‐Arce that she was eli‐
gible for bond, the Board held that Garcia‐Arce had not
shown that she suffered prejudice as a result. The Board also
concluded that Garcia‐Arce had not “demonstrated excep‐
tional circumstances warranting the Board’s exercise of its
discretion to reconsider its prior decision sua sponte under 8
C.F.R. § 1003.2(a).” Garcia‐Arce then filed with this Court a
petition for review of the Board’s July 2019 order denying her
motion to reopen.
   Now before this Court are Garcia‐Arce’s petitions for re‐
view of the Board’s February and July 2019 orders. Garcia‐
Nos. 19‐1453 & 19‐2312                                         5

Arce argues that the Board’s February order should be re‐
versed because the evidence compelled the conclusion that
she was entitled to withholding of removal. She argues that
the July order should be reversed because the Board abused
its discretion in denying her claim of ineffective assistance.
                         II. Discussion
   A. Denial of Application for Withholding
    The Board’s February 2019 decision affirming the immi‐
gration judge’s denial of Garcia‐Arce’s application for with‐
holding of removal is supported by substantial evidence.
Where, as here, “the Board has adopted the decision of the
immigration judge and added its own reasoning, we review
both decisions.” Ruiz‐Cabrera v. Holder, 748 F.3d 754, 757 (7th
Cir. 2014). We must not disturb the Board’s holding if it is
“supported by reasonable, substantial, and probative evi‐
dence on the record considered as a whole.” Khan v. Holder,
766 F.3d 689, 695 (7th Cir. 2014) (citation omitted). Under this
“highly deferential standard,” Rodriguez Galicia v. Gonzales,
422 F.3d 529, 535 (7th Cir. 2005), we “reverse only if the evi‐
dence compels a contrary conclusion,” Abdoulaye v. Holder,
721 F.3d 485, 490 (7th Cir. 2013) (citation omitted). The Board’s
“findings of fact are conclusive unless any reasonable adjudi‐
cator would be compelled to conclude to the contrary.” 8
U.S.C. § 1252(b)(4)(B).
       1. Immigration and Nationality Act
    An alien is entitled to withholding of removal to a country
under the Immigration and Nationality Act if the alien’s “life
or freedom would be threatened in that country because of
the alien’s race, religion, nationality, membership in a partic‐
ular social group, or political opinion.” 8 U.S.C.
6                                        Nos. 19‐1453 & 19‐2312

§ 1231(b)(3)(A). If the applicant establishes that she has suf‐
fered past persecution on account of her membership in a pro‐
tected group, she is entitled to a rebuttable presumption that
she will be persecuted in the future on the same basis. 8 C.F.R.
§ 1208.16(b)(1)(i). The presumption may be rebutted if cir‐
cumstances have changed such that the applicant’s life or
freedom would not be threatened on account of her member‐
ship in a protected class, id. at § 1208.16(b)(1)(i)(A), or if the
applicant could avoid the threat by relocating to another part
of the proposed country and it would be reasonable to expect
the applicant to do so, id. at § 1208.16(b)(1)(i)(B). If the appli‐
cant cannot establish past persecution, she must show a “clear
probability” of future persecution, “meaning that it is more
likely than not that [she] would be subject to persecution” if
removed. Tsegmed v. Sessions, 859 F.3d 480, 484 (7th Cir. 2017).
    The Board’s conclusion that Garcia‐Arce could relocate
within Mexico to avoid the threat of future persecution, and
that it would be reasonable to expect her to do so, was sup‐
ported by substantial evidence. Garcia‐Arce had previously
lived four hours away from her hometown unharmed. Specif‐
ically, the immigration judge found that Garcia‐Arce avoided
contact with Tacos and the gang during a time period that
“ranged from approximately 1997 until her entry into the
United States in 2001.” Although Garcia‐Arce initially testi‐
fied that Tacos abused her in 2000, she was asked clarifying
questions and confirmed that she did not have contact with
him after he last abused her in 1997. Garcia‐Arce offers no ev‐
idence that compels a conclusion that she could not safely re‐
locate within Mexico.
Nos. 19‐1453 & 19‐2312                                        7

       2. Convention Against Torture
    Garcia‐Arce also is not entitled to relief based on her un‐
exhausted Convention Against Torture claim. “A failure to
exhaust administrative remedies usually forecloses a peti‐
tioner from raising an issue in federal court that was not
raised before the immigration tribunal.” Duarte‐Salagosa v.
Holder, 775 F.3d 841, 846 (7th Cir. 2014). “To exhaust an ad‐
ministrative remedy an applicant must present to the Board
any arguments that lie within its power to address.” Id. (inter‐
nal quotation marks and citation omitted). “We deem exhaus‐
tion necessary for appellate review because of the importance
of providing the Board an opportunity to apply its specialized
knowledge and experience to the matter, which provides us
with reasoning to review.” Minghai Tian v. Holder, 745 F.3d
822, 826 (7th Cir. 2014) (internal quotation marks, brackets,
and citation omitted). Garcia‐Arce’s Convention Against Tor‐
ture claim is unexhausted because she did not raise before the
Board any substantive arguments for why she should receive
Convention Against Torture relief.
    “[W]e have recognized a limited class of exceptions to the
administrative exhaustion requirement to include, among
others, where a party has waived or forfeited objections,
where the Board has addressed an issue on its own, or for
other discretionary reasons.” Duarte‐Salagosa, 775 F.3d at 846.
Garcia‐Arce argues that her Convention Against Torture
claim was not raised before the Board due to no fault of her
own, but because of Attorney Smith’s ineffectiveness. Even if
we were to exercise our discretion here to review Garcia‐
Arce’s unexhausted Convention Against Torture claim, Gar‐
cia‐Arce would nevertheless not be entitled to relief.
8                                       Nos. 19‐1453 & 19‐2312

    To qualify for relief under the Convention Against Tor‐
ture, Garcia‐Arce was required to show that there is “a sub‐
stantial risk” that she would be tortured if forced to return to
Mexico. Barry v. Barr, 916 F.3d 666, 669 (7th Cir. 2019) (cita‐
tions omitted). Torture is “any act by which severe pain or
suffering, whether physical or mental, is intentionally in‐
flicted on a person …, when such pain or suffering is inflicted
by or at the instigation of or with the consent or acquiescence
of a public official or other person acting in an official capac‐
ity.” 8 C.F.R. § 208.18(a)(1). It is “an extreme form of cruel and
inhuman treatment and does not include lesser forms of cruel,
inhuman or degrading treatment or punishment.” Id. at
§ 208.18(a)(2). Evidence that the applicant could relocate to
another part of the country where she is not likely to be tor‐
tured is relevant. Id. at § 208.16(c)(3)(ii).
    Garcia‐Arce has not pointed to evidence that compels a
finding that there is a substantial risk that she would be tor‐
tured if removed to Mexico or that any Mexican government
official would acquiesce in such torture. Moreover, as dis‐
cussed above, the Board’s finding that Garcia‐Arce could
safely relocate within Mexico is supported by substantial evi‐
dence.
    B. Denial of Motion to Reopen
    The Board did not abuse its discretion in its July 2019 de‐
nial of Garcia‐Arce’s motion to reopen her immigration pro‐
ceedings based on Attorney Smith’s allegedly ineffective as‐
sistance. Garcia‐Arce filed a timely motion requesting that the
Board reopen immigration proceedings pursuant to 8 U.S.C.
§ 1229a(c)(7) and 8 C.F.R. § 1003.2(c), which provide that a
party may file a motion to reopen within ninety days of the
Board’s final decision in the case. We review an order on such
Nos. 19‐1453 & 19‐2312                                          9

a motion “for an abuse of discretion, upholding it unless it
was made without rational explanation, inexplicably de‐
parted from established policies, or rested on an impermissi‐
ble basis.” Bathula v. Holder, 723 F.3d 889, 903 (7th Cir. 2013)
(citation omitted).
    Ineffective assistance of counsel “is not easy to demon‐
strate in an immigration proceeding: whatever right to effec‐
tive counsel exists is present only because of the immigration
statutes, and ultimately the Due Process Clause of the Fifth
Amendment to the U.S. Constitution; the more familiar Sixth
Amendment right is inapplicable because it is limited to crim‐
inal proceedings.” Yusev v. Sessions, 851 F.3d 763, 767 (7th Cir.
2017). Garcia‐Arce was required to “show that the proceeding
was so fundamentally unfair that [she] was prevented from
reasonably presenting [her] case.” Habib v. Lynch, 787 F.3d
826, 831 (7th Cir. 2015) (internal quotation marks and citation
omitted). To make this showing, she needed to identify the
errors that prevented her from presenting her case in favor of
withholding of removal and show that she was prejudiced.
Sanchez v. Sessions, 894 F.3d 858, 862 (7th Cir. 2018). “The prej‐
udice prong requires a showing that counsel’s errors actually
had the potential for affecting the outcome of the proceed‐
ings.” Id. at 862–63 (internal quotation marks and citation
omitted).
    Garcia‐Arce criticizes many of the tactical decisions Attor‐
ney Smith made when presenting Garcia‐Arce’s case, but at‐
torneys are afforded “wide latitude … in making tactical de‐
cisions.” Strickland v. Washington, 466 U.S. 668, 689 (1984).
While those criticisms might explain how Garcia‐Arce’s new
attorney would have presented the case differently, they do
10                                    Nos. 19‐1453 & 19‐2312

not establish that the Board abused its discretion in conclud‐
ing that Attorney Smith’s assistance was not so deficient that
Garcia‐Arce was prevented from reasonably presenting her
case. Garcia‐Arce also does not adequately explain how the
outcome of the proceedings would have been different but for
Attorney Smith’s alleged ineffectiveness.
    In Sanchez v. Keisler, we reversed the Board’s denial of a
motion to reopen due to ineffective assistance where the peti‐
tioner’s prior attorney abandoned a theory of relief “for no
explicable reason” and there was “simply no basis on which
to support the Board’s conclusion” that the attorney exercised
professional judgment. 505 F.3d 641, 648, 650 (7th Cir. 2007).
Here, however, Attorney Smith explained in a letter that she
decided to ground her claims in the abuse Garcia‐Arce had
suffered at the hands of her family and the gang in the past
rather than speculate on possible future harms due to Garcia‐
Arce’s mental health. After speaking with Garcia‐Arce and
her husband and reviewing Garcia‐Arce’s medical history,
Attorney Smith concluded that the evidence did not “support
a likelihood of harm based upon her mental health.”
     While Attorney Smith uncovered evidence that Garcia‐
Arce had been persecuted in the past on account of her famil‐
ial relationships, she had not uncovered evidence that Garcia‐
Arce had been persecuted in the past on account of her mental
health. Garcia‐Arce therefore would not have benefited from
the burden‐shifting of 8 C.F.R. § 1208.16(b)(1)(i) when ad‐
vancing a claim based on mental health. Choosing to focus her
arguments on the past persecution given the relative strength
of the evidence here and the applicable burden‐shifting pro‐
vision is the kind of “strategic choice[] made after thorough
investigation of law and facts relevant to plausible options”
Nos. 19‐1453 & 19‐2312                                       11

that is “virtually unchallengeable,” even in the more familiar
Sixth Amendment context. Strickland, 466 U.S. at 690.
    Garcia‐Arce argues that Attorney Smith did not “properly
raise [her] claim under the [Convention Against Torture]
based on past and future persecution by drug cartels and cor‐
rupt law enforcement officials in Mexico.” Attorney Smith ar‐
gued before the immigration judge, however, that corrupt
government officials in Mexico sometimes work in coordina‐
tion with organized criminals. That the claim did not prove
meritorious does not render Attorney Smith’s assistance inef‐
fective. Garcia‐Arce cites cases that she contends Attorney
Smith should have cited, but she does not adequately explain
how citing those cases could have altered the outcome. She
merely states that Attorney Smith’s arguments were too “gen‐
eralized” and “minimized” the extent to which Mexican car‐
tels work with corrupt government officials.
    Garcia‐Arce also has not provided a sufficient basis to call
into question Attorney Smith’s professional judgment in de‐
clining to pursue the Convention Against Torture claim on
appeal. In the Sixth Amendment context, we have held that
“appellate counsel need not (and should not) raise every non‐
frivolous claim.” McNary v. Lemke, 708 F.3d 905, 920 (7th Cir.
2013) (ellipsis and citation omitted). Rather, appellate coun‐
sel’s performance is deficient only if she abandoned, without
strategic justification, a “claim that was both ‘obvious’ and
‘clearly stronger’ than the claim that [she] actually pre‐
sented.” Shaw v. Wilson, 721 F.3d 908, 915 (7th Cir. 2013). As
Attorney Smith explained, there was not an adequate basis
upon which she could have established that a public official
would acquiesce in torture of Garcia‐Arce, which is required
for relief under the Convention Against Torture. See 8 C.F.R.
12                                     Nos. 19‐1453 & 19‐2312

§ 208.18(a)(1). Instead, Garcia‐Arce’s claim grounded in past
persecution was more promising.
     Finally, as the Board explained regarding Garcia‐Arce’s
argument that Attorney Smith was ineffective for advising
her that she was eligible for bond, Garcia‐Arce “would have
still been denied bond if [Attorney Smith] has properly ad‐
vised her,” and the suggestion that Attorney Smith’s time
“could have been better spent on other aspects of [Garcia‐
Arce]’s case is speculative.”
   Garcia‐Arce requested, in the alternative, that the Board
exercise its sua sponte discretion to reopen immigration pro‐
ceedings pursuant to 8 C.F.R. § 1003.2(a), which allows the
Board to reopen a case on its own motion. “To the extent that
[Garcia‐Arce] made, and the Board considered, an oxymo‐
ronic request for the Board to exercise its discretion to reopen
[her] removal proceedings sua sponte, see 8 C.F.R. § 1003.2(a),
our jurisdiction is narrowly circumscribed to reviewing, at the
very most, whether the Board misunderstood the basis for the
request.” Villa Serrano v. Barr, 784 F. App’x 455, 456 (7th Cir.
2019). There is no reason to conclude that the Board misun‐
derstood the basis for Garcia‐Arce’s claim of ineffective assis‐
tance. Indeed, the Board’s order discussed that claim at
length.
    Garcia‐Arce quibbles with the statement in the Board’s
July 2019 order that it would not “reconsider its prior deci‐
sion.” Garcia‐Arce argues that the Board’s use of this phrase
demonstrates that the Board failed to properly consider her
evidence and arguments because there was no prior decision
on a motion to reopen for the Board to reconsider. The context
of the July 2019 order makes clear, however, that the prior de‐
cision to which the Board was referring was its February 2019
Nos. 19‐1453 & 19‐2312                                       13

decision concluding that Garcia‐Arce is not entitled to with‐
holding of removal. There is nothing to suggest that the Board
mistakenly believed that Garcia‐Arce had previously filed an‐
other motion to reopen. The Board’s statement that it would
not “reconsider its prior decision” therefore does not under‐
mine this Court’s confidence that the Board properly under‐
stood and evaluated Garcia‐Arce’s request.
                       III. Conclusion
   For the foregoing reasons, we   DENY   both petitions for re‐
view.